DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on June 11, 2021, were received. None of the Claims have been amended, withdrawn from consideration, or added as new. Claim 8 has been previously cancelled. Therefore, Claims 1-7 and 9-14 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on March 25, 2021.

Claim Rejections - 35 USC § 103
4.	The rejection of Claims 1-7 and 9-14 under 35 U.S.C. 103 as being obvious over Yamashita et al. (US 2019/0089010 A1), has been overcome based on the arguments presented on pages 5-6 of the Remarks dated June 11, 2021.

Allowable Subject Matter
5.	Claims 1-7 and 9-14 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Fujieda et al. (US 2015/0372298) in view of Yoshima et al. (US 2018/0277896), teach a secondary battery comprising: a positive electrode, a negative contact) of a number of the ferroelectric particles in contact with the active material particles relative to a number of the ferroelectric particles included in the active material-containing layer is 85% or more, and a ratio (SEnon-contact) of a number of the solid electrolyte particles not in contact with the active material particles relative to a number of the solid electrolyte particles included in the active material-containing layer is 30% or more.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725